

115 HRES 836 IH: Expressing support for designation of April 24, 2018, as “National Business Traveler Day”.
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 836IN THE HOUSE OF REPRESENTATIVESApril 23, 2018Mr. Himes (for himself, Ms. Norton, and Mr. Tipton) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of April 24, 2018, as National Business Traveler Day.
	
 Whereas business travelers represent a vital component to the economic health of the United States economy today and in the future;
 Whereas business travel comprises an estimated $424 billion annual share of the United States gross domestic product;
 Whereas two million business trips are taken each day in the United States; Whereas close to half of all business travelers are women and 73 percent are under the age of 55;
 Whereas business travelers are significantly affected by travel problems such as changing weather, equipment malfunction, and routine delays and cancellations;
 Whereas business travelers are often more sensitive to efficiency, timetables, and consistency of service than leisure travelers;
 Whereas an estimated 70 percent of business travelers work for companies that have no policies on supplier usage, resulting in such business travelers making their own travel purchases for air, hotel, and ground transportation, and often needing to fend for themselves when problems occur during travel; and
 Whereas this segment of business travel is experiencing an annual growth rate of 6 percent: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Business Traveler Day; and
 (2)encourages the people of the United States to observe National Business Traveler Day with appropriate programs, ceremonies, and activities. 